Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   May 04, 2015

The Court of Appeals hereby passes the following order:

A15D0365. SANDERSON FARMS, INC. et al. v. DAVID BUTLER.

      Applicants Sanderson Farms, Inc. and New Hampshire Insurance Company
have filed a document labeled “Motion to Dismiss Appeal,” essentially a motion to
withdraw the application for discretionary appeal that they filed. The motion is hereby
GRANTED, and this application is deemed WITHDRAWN.

                                        Court of Appeals of the State of Georgia
                                                                             05/04/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.